     Case 2:21-cv-00654-JAK-E Document 7 Filed 01/25/21 Page 1 of 3 Page ID #:40



1

2

3

4    Ronda N. Baldwin-Kennedy, Esq., SBN: 302813
5    Law Office of Ronda Baldwin-Kennedy
     5627 Kanan Rd, Suite 614
6    Agoura Hills, CA 91301-3358
     Telephone: 951-268-8977 / Fax: 702-974-0147
7

8

9                         UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
                              LOS ANGELES DIVISION
11

12
     Mrs. Olson's Coffee Hut, a proprietorship      Case No.
13
     DBA William Olson and Matt Olson and
14
     Matt Olson , The Original Pizza Cookery
15
     and Jordan Daniel Klemper.                     NOTICE OF REMOVAL BY
16                                                  UNITED STATES OF AMERICA
          Plaintiffs,                               [28 u.s.c. § 1442(a) (1)]
17

18                      v.

19    COUNTY OF VENTURA and ROBERT
20    LEVIN, M.D., in his capacity as Health
21    Officer for Ventura County
22

23        Defendants.
24

25
                  To: The Clerk, Superior Court of California County of Ventura Central
26
                  800 Victoria Ave., Ventura, CA, California 93006
27

28   DEFENDANT'S NAME NOTICE OF REMOVAL BY UNITED STATES OF AMERICA 28 U.S.C. § 1442(A)
     (1) - 1
      Case 2:21-cv-00654-JAK-E Document 7 Filed 01/25/21 Page 2 of 3 Page ID #:41



1                   To: Jaclyn Smith
2
                    Assistant County Counsel, County of Ventura
3
                    800 South Victoria Ave, L/C #1830
4
                    Ventura, CA 93003(805) 654-2773
5

6                   PLEASE TAKE NOTICE that the Plaintiffs Mrs. Olson's Coffee Hut, a

7    proprietorship DBA William Olson and Matt Olson removes Case No. 56. 2021-00549555-CU-
8
     MC-VTA , The Original Pizza Cookery and Jordan Daniel Klemper hereby removes Case No.
9
     56-2021-00549347-CU-MC-VTA, pending in the Superior Court of California for the County of
10
     Ventura , to the United States District Court for the Central District of California pursuant to 28
11

12   U.S.C. § 1442(a)(1). The grounds for removal are as follows:

13   The case also involves a question of federal constitutional law, such that original jurisdiction lies
14
     in this Court under U.S. Constitution, Amend. V, XIV. 42 U.S.C. § 1983, § 1988 and
15
     28 U.S.C. §1331(a).\. This Notice of Removal is timely filed because the Plaintiffs cases were
16
     never heard in the State court action. See Murphy Bros., Inc., v. Michetti Pipe Stringing, Inc.,
17

18   526 U.S. 344, 347-48 (1999).

19          A copy of this Notice will be filed promptly with the Clerk of the Ventura County
20
     Superior Court. That filing will automatically effect the removal of the subject action to this
21
     Court, in its entirety, for future proceedings pursuant to 28 U.S.C. § 1446(d). See Ely Valley
22
     Mines, Inc. v. Hartford Accident & Indem. Co., 644 F.2d 1310, 1315 (9th Cir. 1981) ("Since the
23

24   federal officer is the only one entitled to remove under§ 1442, he alone can remove without other

25   defendants joining in the petition, and the entire case is removed to the federal court.").
26

27

28   DEFENDANT'S NAME NOTICE OF REMOVAL BY UNITED STATES OF AMERICA 28 U.S.C. § 1442(A)
     (1) - 2
     Case 2:21-cv-00654-JAK-E Document 7 Filed 01/25/21 Page 3 of 3 Page ID #:42



1            Respectfully submit,
2

3
     Date: 01/23/2021
4
                                                   /S/ Ronda Baldwin Kennedy
5
                                                   ________________________
6                                                     Ronda Baldwin Kennedy
                                                       Attorney for Plaintiffs
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   DEFENDANT'S NAME NOTICE OF REMOVAL BY UNITED STATES OF AMERICA 28 U.S.C. § 1442(A)
     (1) - 3
